DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filled on 11/09/2020 has been entered. 
Claims 1-30 are pending.
Response to Arguments
Applicant arguments filled on 11/09/2020 have been fully considered and but are not persuasive. 

Applicant’s argues that “The Office Action has not shown that Venkatsuresh discloses all the features of independent claims 1, 15, 25, and 28. For example, the Office Action has not shown that Venkatsuresh discloses “identifying, by a wireless device, an amount of acknowledgement (ACK) reduction associated with an applications processor (AP) of the wireless device; [and] determining, at the wireless device, whether to modify a transmission control protocol (TCP) ACK management scheme based at least in part on the amount of ACK reduction associated with the AP as recited in independent claim 1” 
Examiner respectfully disagrees; first and foremost applicant is reminded that claims are given the broadest reasonable interpretation. As such, the limitation “identifying, by a wireless device, an amount of acknowledgement (ACK) reduction associated with an applications processor (AP) of the wireless device” does not specify as to what the “identifying” step constitutes. Therefore, the teaching of  VENKATSURESH “modem load determination to identifying subset of TCP acknowledgements” in paragraph [0063]-[0077] sufficiently meet the claimed limitation. Further, [0077] The transmission component 1010 receives a subset of TCP acknowledgments from the data mover component 1008 and transmits the subset of TCP acknowledgments to the sender 1050. In one configuration, the transmission component 1010 may be part of the modem (e.g., the modem 510). In one configuration, the transmission component 1010 may include a memory (e.g., the second memory 516) that stores the subset of TCP acknowledgments. In one configuration, the transmission component 1010 may send a transmission load to the modem load determination component 1006. In one configuration, the transmission component 1010 performs the operations described above with reference to 814 of FIG. 8. [0078] The acknowledgment generation component 1012 generates several TCP acknowledgments based on the TCP traffic/data received from the reception component 1004. In one configuration, the acknowledgment generation component 1012 may be part of an application processor (e.g., the receiver processor 502). In another configuration, the acknowledgment generation component 1012 may be part of the modem (e.g., the modem 510). In one configuration, the acknowledgment generation component 1012 may include a memory (e.g., the first memory 512) that stores the generated TCP acknowledgments. In one configuration, the acknowledgment generation component 1012 generates one TCP acknowledgment for each received packet. In another configuration, the acknowledgment Furthermore, the teaching of VENKATSURESH in paragraph [0080] When the modem load provided by the modem load determination component 1006 exceeds a modem load threshold, the data mover component 1008 may identify the subset of the TCP acknowledgments received from the acknowledgment generation component 1012, sufficiently meet the claimed limitation “determining, at the wireless device, whether to modify a transmission control protocol (TCP) ACK management scheme based at least in part on the amount of ACK reduction associated with the AP.” Therefore, examiner maintains the rejections. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8,11-12,14-18,20-21, 24-28 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by VENKATSURESH to ( US 20170063498)

Regarding claims 1,15,25,28 VENKATSURESH teaches  method for wireless communication, comprising: identifying, by a wireless device, an amount of acknowledgement (ACK) reduction associated with an applications processor (AP) of the wireless device; ([0063]-[0077] discloses TCP acknowledgements may be reduced. In one configuration, the operations at 810 and 812 are performed by the data mover 514 described above with regard to FIG. 5. In aspects, the identifying and/or moving of the subset of acknowledgments may be triggered when the modem load is greater than 50%. As another example, the identifying and/or moving of the subset of acknowledgments may be triggered when the modem load is at least 50%. In one configuration, the identifying and/or moving of the subset of acknowledgments may be performed based on a reduction factor N. further, [0080] When the modem load provided by the modem load determination component 1006 exceeds a modem load threshold, the data mover component 1008 may identify the subset of the TCP acknowledgments received from the acknowledgment generation component 1012.)
determining, at the wireless device, whether to modify a transmission control protocol (TCP) ACK management scheme based at least in part on the amount of ACK reduction associated with the AP; ([0080] When the modem load provided by the modem load determination component 1006 exceeds a modem load threshold, the data mover component 1008 may identify the subset of the TCP acknowledgments received from the acknowledgment generation component 1012. The subset of TCP acknowledgments are sent to the transmission component 1010 thereby reducing (e.g., decimating) the TCP acknowledgements) and 
transmitting ACKs in accordance with the TCP ACK management scheme([0080]The subset of TCP acknowledgments are sent to the transmission component 1010 thereby reducing (e.g., decimating) the TCP acknowledgements).Regarding claims 2,16,26 VENKATSURESH teaches   wherein determining whether to modify the TCP ACK management scheme comprises: determining a combined ACK reduction as a combination of the ACK reduction associated with the AP of the wireless device and the TCP ACK management scheme; and determining whether the combined ACK reduction satisfies a threshold([0063] In one configuration, the reduction factor N may be adaptively adjusted based on the modem (processor) load of the receiver device. In one configuration, the modem load may be measured by the load of a modem processor (e.g., a processor dedicated to the modem). FIG. 7 is a diagram 700 illustrating the relationship between the value of reduction factor N and the modem load M. In one configuration, the modem load M may be a usage percentage of the modem, where a modem load M of 100% represents that the modem is fully utilized).Regarding claims 3,17 VENKATSURESH teaches  wherein the amount of ACK reduction is based at least in part on a bit rate of a packet rate of data on a corresponding TCP connection([0054] In one configuration, the data mover 514 may perform TCP acknowledgment reduction when the acknowledgment rate is high (e.g., the number of acknowledgments in the current interval being greater than a threshold acknowledgment count) and/or when the modem processor work load is high (e.g., modem load being great than a threshold modem load)).Regarding claims 4,18,27 VENKATSURESH teaches  wherein identifying the amount of ACK reduction associated with the AP of the wireless device comprises: receiving an indication of the amount of ACK reduction associated with or applied by the AP([0079] discloses In one configuration, the modem load determination component 1006 determines the modem load based on the reception load received from the reception component 1004 and the transmission load received from the transmission component 1010).Regarding claims 6 ,20 VENKATSURESH teaches  further comprising: determining, for a plurality of packets and based at least in part on the indication, the amount of ACK reduction associated with or applied by the AP([0064]The transport protocol traffic may arrive within a fixed time interval and may include several packets (e.g., packets 1-3 described above with respect to FIG. 4). In one configuration, the transport protocol traffic may include one or more transport protocol connections/streams).Regarding claims 7 VENKATSURESH teaches  further comprising: determining, for each of a plurality of streams and based at least in part on the indication, the amount of ACK reduction associated with or applied by the AP([0064]The transport protocol traffic may arrive within a fixed time interval and may include several packets (e.g., packets 1-3 described above with respect to FIG. 4). In one configuration, the transport protocol traffic may include one or more transport protocol connections/streams).Regarding claims 8, 21 VENKATSURESH teaches  wherein identifying the amount of ACK reduction associated with the AP at the wireless device comprises: receiving, from the AP, a plurality of packets for transmission; and determining a TCP ACK frequency within the plurality of packets([0064]The transport protocol traffic may arrive within a fixed time interval and may include several packets (e.g., packets 1-3 described above with respect to FIG. 4). In one configuration, the transport protocol traffic may include one or more transport protocol connections/streams).Regarding claims 11,24 VENKATSURESH teaches   further comprising: modifying a TCP ACK coalescing parameter in order to modify the TCP ACK management scheme, wherein the TCP ACK coalescing parameter comprises a packet-to-TCP ACK ratio([0063] In one configuration, the reduction factor N may be adaptively adjusted based on the modem (processor) load of the receiver device. In one configuration, the modem load may be measured by the load of a modem processor (e.g., a processor dedicated to the modem). FIG. 7 is a diagram 700 illustrating the relationship between the value of reduction factor N and the modem load M. In one configuration, the modem load M may be a usage percentage of the modem, where a modem load M of 100% represents that the modem is fully utilized).Regarding claims 12, VENKATSURESH teaches   wherein modifying the TCP ACK coalescing parameter comprises: dropping TCP ACKs from a plurality of packets received from ([0063] In one configuration, the reduction factor N may be adaptively adjusted based on the modem (processor) load of the receiver device. In one configuration, the modem load may be measured by the load of a modem processor (e.g., a processor dedicated to the modem). FIG. 7 is a diagram 700 illustrating the relationship between the value of reduction factor N and the modem load M. In one configuration, the modem load M may be a usage percentage of the modem, where a modem load M of 100% represents that the modem is fully utilized).Regarding claims 14 VENKATSURESH teaches  wherein the AP is implemented in one of hardware, software, or any combination thereof([0078] In another configuration, the acknowledgment generation component 1012 may be part of the modem (e.g., the modem 510)).
Allowable Subject Matter
Claims 5, 9, 10, 13, 19, 22, 23, 29, 30 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461